ALLOWANCE
The Examiner was persuaded by the arguments filed on 2/15/21, and in view of those arguments as well as the amendments to the claims, the Examiner finds claims 21-40 allowable. The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The Examiner acknowledges the terminal disclaimer filed 2/18/22, which was approved. Accordingly, the outstanding double patenting rejection is withdrawn.
Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Fratkina discloses, inter alia, an intelligent chatbot system featuring intent parsing ([0210]) as well as escalation to human operators ([0225]). (US 2001/0049688 A1.) See also mapping in previous Office action. The Examiner notes that Fratkina does not appear to display the conversation—which is continued during escalation to a human assistant—in the same user interface as when the conversation was initiated. Instead, the escalation in Fratkina is initiated by opening a new chat window. (See Fratkina at [0225].)
Ratnasamy discloses, inter alia, an indexing data structure which can be used for locating desired services within a web environment. (See Ratnasamy S, Francis P, Handley M, Karp R, Shenker S. A scalable content-addressable network. In Proceedings of the 2001 conference on Applications, technologies, architectures, and protocols for computer communications 27 Aug 2001, pp. 161-172.)
Omoigui discloses, inter alia, an information management system featuring location-specific context template delivery. (See e.g. [1037].). (US 2008/0162498 A1.)

determining, by the computer system, to send the natural language input to a device associated with a human for a response to the natural language input based on the intent of the natural language input and on an index for locating services that are relevant to the intent;
sending, by the computer system, the natural language input to the device associated with the human to request that the human provide the response;
providing, by the computer system, the response via a conversation user interface displayed via a display associated with the mobile device, the response being represented within the conversation user interface as originating from the intelligent assistant.
Independent claims 28 and 35 are allowable for the same reason as claim 21.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124